DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Status of Claims
Claims 1-3, 8-11 & 15-18 have been amended and have been entered.
 Claims 1, 8, and 15 being independent.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The 35 USC 101 rejection of the claims was previously rescinded because the claims integrate the judicial exception into an practical application under Step 2A Prong Two of the Alice 101 test. 
The elements recited in claim 1 integrate the abstract idea into a concrete system that communicates wirelessly with a remote computing device and including aiding a disabled person by providing certain functions via digital wallet application on a cardholder's device. The recited system addresses a unique problem inherent in the financial services sector, in that merchant computing devices (e.g., point-of-sale devices) and user digital wallet applications are not designed to facilitate the technical needs of disabled individuals. Consequently, users with disabilities, e.g. hearing or speech difficulties, experience additional hardships at point-of-sale devices because they cannot adequately communicate with these devices. 
The claimed invention addresses this limitation in a way that is integrated into and tied with a practical application. The digital wallet application contains disability functionality that can be enabled by a disabled user. This disability functionality allows the disabled user to indicate their disabilities (e.g., hearing-impaired). Consequently, this causes the digital wallet application to alter any ongoing communications with a merchant device (e.g., a point-of-sale device) in a way so as to aid the hearing-impaired user's needs. For example, when the hearing-impaired functionality is enabled on the digital wallet application, the application determines when the user's mobile device has entered a designated merchant space, based on a geolocation of the mobile device. The digital wallet application links to a merchant computing device and all communications between the user's device and the merchant device may then be provided via disability-friendly means. 
The claimed invention does not recite or encompass all possible manners of digital wallet applications having disability functionality, or even all possible manners to aid a disabled user of a digital wallet application, but instead recites limitations integrating the claimed invention into a specific and practical application addressing a specific and important need in the financial services industry. 
Accordingly, the claims integrate any alleged judicial exception into a practical application under Step 2A Prong Two and, as such, recite patentable subject matter.
The prior art of record either individually or in combination do not teach or suggest: 
starting a digital wallet application on the cardholder mobile smartphone, wherein the digital wallet application comprises a disability functionality and an input icon  for activating the disability functionality, the input icon presented for display on a user interface of the cardholder mobile smartphone, the cardholder mobile smartphone including a location determining element configured to receive a plurality of location signals from one or more satellites and determine a geolocation of the cardholder mobile smartphone based on the plurality of location signals; 
upon activating the disability functionality, automatically determining, via one or more processors and based on the geolocation of the mobile electronic device cardholder mobile smartphone, that the cardholder mobile smartphone has entered a designated merchant space;
The closest prior art of record includes:
Ari Craine et al. (US 2016/0148182 A1) teaches a processor executing a point-of-sale customization service can receive a unique identifier associated with a user device detected in a proximity of a computing device. The processor can query preferences stored in a data store using the unique identifier and identify point-of-sale preferences associated with the user device based upon the querying. The processor can transmit the point-of-sale preferences to the computing device to apply to a transaction.
Maile George et al. (US 2011/0184824 A1) teaches systems and methods provide tactile assistance to a consumer completing a transaction at a point of sale terminal. A tactile overlay, either permanent or removable, couples with a consumer interface such as a touch screen of the point of sale terminal. The tactile overlay includes one or more overlay inputs that provide a distinct tactile impression in comparison with the remainder of the overlay. For example, the overlay inputs can be depressions, apertures, protrusions, dimples, or the like, or provide a different texture such as a rougher or smoother texture than the surrounding overlay. The overlay inputs are configured to correspond with underlying touch screen inputs such that the consumer using the tactile overlay can discern the proper location on the touch screen for providing the desired input.
Andrew Andrey Li et al. (US 2014/0162692 A1) teaches a computer-implemented method performed by a computing device having a processor operatively coupled to a memory, the method comprising storing a plurality of geofences in the memory along with addresses of servers associated with each of the geofences, receiving current location data from a mobile device, the current location data representing a current location of the mobile device, comparing the current location data with each of the plurality of geofences to determine whether data is to be obtained from one or more of the servers associated with each of the geofences, if the data is to be obtained, obtaining the data from the one or more servers, and transmitting the data to the mobile device.
For the above reasons, independent claims 1, 8, and 15 are deemed to be allowable over the prior art of record, thus, the 35 USC 103 rejection of independent claims 1, 8, and 15 are withdrawn and claims 2-7, 9-14 & 16-20 are allowed by dependency of allowed independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art either disclose location based payments or disability assisted payments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/26/2022